Citation Nr: 0610043	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-40 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from November 1967 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2000 and later 
by the Department of Veterans Affairs (VA) San Juan Regional 
Office (RO).   


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran does not currently have post-traumatic stress 
disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
VA's duty to assist a claimant with the development of a 
claim.  In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) VA must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The communications, 
such as letters from the RO dated in February 2002 and 
September 2003 provided the appellant with an explanation of 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The September 2003 letter specifically advised 
the appellant to send the RO the needed information.  Thus, 
the fourth element is satisfied.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The veteran's initial VCAA letter was not provided prior to 
the adjudication of his claim.  However, he was later given 
the VCAA notice letter and was given an ample opportunity to 
respond.  He has not claimed any prejudice as a result of the 
timing of the VCAA letter.  Therefore, to decide the appeal 
would not be prejudicial error.  The Board also notes that 
because service connection is being denied, any question as 
to the appropriate rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records and post service treatment records.  The veteran 
testified at a hearing held by the undersigned in May 2005, 
and he was also afforded a VA examination.  All evidence 
necessary for resolution of the appeal has been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f)

The veteran contends that he developed the post-traumatic 
stress disorder as a result of his experiences during service 
in Vietnam.  During the hearing held in May 2005 before the 
undersigned Veterans Law Judge, the veteran testified that he 
served in mechanized infantry in Vietnam and was involved 
with artillery.  He said that his unit was attacked many 
times.  He recounted stressors such as seeing and having to 
pick up body parts.  He reported that he first started 
getting treatment for anxiety and nerves about three years 
later.  The veteran also recounted his current psychiatric 
symptoms which he believed are related to his experiences in 
service such as hearing shots while in bed and waking up as 
if he was having a nightmare.  

After reviewing the evidence which is of record, however, the 
Board finds that the preponderance of the evidence weighs 
against the claim for service connection for post-traumatic 
stress disorder.  The Board finds that the medical evidence 
which has been obtained reflects that the veteran does not 
currently have post-traumatic stress disorder.  In this 
regard, the Board notes that the veteran's psychiatric 
diagnoses have varied over the years, but the vast majority 
of psychiatric records reflect diagnoses other than post-
traumatic stress disorder.  A VA hospital summary dated in 
December 1971 reflects a diagnosis of schizophrenia, 
undifferentiated type, with paranoid features.  A VA hospital 
summary dated in May 1972 shows a diagnosis of schizophrenia 
- chronic undifferentiated type.  A certificate from a 
private physician dated in March 1974 reflects a diagnosis of 
schizophrenia, probably paranoid.  VA psychiatric evaluation 
reports dated in May 1975, November 1976 and January 1980 all 
reflect diagnoses of forms of schizophrenia.  

More recent treatment records contain a variety of diagnoses.  
A VA medical treatment record dated in September 2000 shows a 
diagnosis of major depressive disorder with high levels of 
anxiety.  A VA treatment record dated in June 2001 shows a 
diagnosis of cyclothymic disorder.   A VA psychiatric 
treatment record dated in October 2002 reflects a diagnosis 
of depressive disorder.  

The Board has noted that a diagnosis of PTSD is contained in 
a VA hospital discharge summary dated in September 2001, 
along with a diagnosis of major depression.  In the report, 
it was noted that the veteran reported having nightmares of 
war.  A few other records from that same period of time also 
contain diagnoses of PTSD.  

In order to resolve the conflicting evidence, the VA 
conducted a psychiatric examination of the veteran.  The 
report is dated in January 2004 and reflects that the 
examiner reviewed the veteran's claims folder and 
computerized treatment records.  The examiner noted the 
veteran's past medical history, including his 
hospitalizations.  The examiner also reviewed the veteran's 
present medical history.  The examiner noted that the veteran 
reported being unable to remember his address, telephone 
number, work history, social history or marital history.  He 
also reported being unable to sleep and having nightmares.  
He reported that he did nothing during the daytime.  He had 
no pleasurable activities.  He complained of having a bad 
temper and getting upset with himself.  Following mental 
status examination, the examiner noted that the veteran did 
not provide any stressors or symptomatology that warranted a 
diagnosis of PTSD.  The examiner concluded that the 
appropriate diagnosis was schizophrenia, chronic 
undifferentiated type with depression; and cognitive defects.  
In summarizing his conclusions, the examiner stated that the 
veteran's history and records warrant the diagnosis of 
schizophrenia, and that the veteran did not fulfill the 
diagnostic criteria for PTSD.  The examiner further stated 
that the veteran's neuropsychic condition did not appear to 
be directly related to his Vietnam experiences.   

The Board concludes that this VA examination report is the 
most probative medical evidence which is of record.  It was 
based on an interview of the veteran plus a thorough review 
of his medical history.  The report weighs against the claim 
as it shows that the veteran does not have PTSD.  In Cohen v. 
Brown, 10 Vet. App. 128 (1997), the Court held that, for the 
purposes of establishing service connection for post-
traumatic stress disorder, there must be an unequivocal 
current diagnosis of post-traumatic stress disorder.  
Similarly, the Court held in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  In the present case, 
however, the preponderance of the competent medical evidence 
shows that the veteran's symptoms do not support a diagnosis 
of post-traumatic stress disorder.  Accordingly, the Board 
concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


